Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 1 of 8 Page ID #:1336




                              Exhibit A
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 2 of 8 Page ID #:1337




                                    IN THE UNITED STATES DISTRICT
                                       COURT FOR THE NORTHERN
                                     DISTRICT OF ILLINOIS EASTERN
                                               DIVISION


  SANDERLING MANAGEMENT LTD.,                       )
                                                    )
                            Plaintiff,              )
                                                    )
            vs.                                     ) Case No. 1:20-cv-04627
                                                    )
  SNAP INC.,                                        )
                                                    )
                            Defendant.              )


                 SOURCE CODE INSPECTION PROTOCOL & PROSECUTION BAR
 The Court enters the following order pursuant to Federal Rule of Civil Procedure 26(c)(1).

            1.       Findings: The Court finds that the parties to this case may request or produce

  information involving source code, the disclosure of which is likely to cause harm to the party

  producing such information.

            2.       Definitions:

            a.       “Highly Confidential Source Code” information is information comprising

  extremely sensitive computer code, scripts, source code, object code, microcode, software

  application code, programming code or other machine language instructions, and associated

  comments and revision histories, formulas, engineering specifications, or schematics that

  disclose such computer code, scripts, source code, object code, microcode, software application

  code, programming code, scripts, source code, object code, microcode, software application

  code, programming code, or other machine language instructions, the disclosure of which would

  create a substantial risk of serious harm that could not be avoided by less restrictive means.



 SMRH:4840-3234-8117.4                               -1-
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 3 of 8 Page ID #:1338



            b.       Information is not Highly Confidential Source Code if it is disclosed in a printed

  publication, is known to the public, was known to the recipient without obligation of

  confidentiality before the producer disclosed it, or is or becomes known to the recipient by

  means not constituting a breach of this Order. Information is likewise not Highly Confidential

  Source Code if a person lawfully obtained it independently of this litigation.

            3.       Treatment of Source Code

           a.        Manner of Inspection. Any Highly Confidential Source Code Information

 requested in discovery shall be made available for inspection in the format in which it is kept in the

 ordinary course of business, such that it can be reasonably reviewed and searched. Such inspection

 shall occur during normal business hours or at other mutually agreeable times, at an office of the

 producing party’s counsel or another mutually agreed upon location. The computer containing the

 Highly Confidential Source Code Information (“Source Code Computer”) will be available upon

 reasonable notice to the producing party, which (subject to a shortening of time periods by the

 parties’ agreement) shall not be less than seven (7) calendar days’ notice prior to the first requested

 inspection and three (3) business days’ notice in advance of any additional inspections. The Highly

 Confidential Source Code Information shall be made available for inspection on the Source Code

 Computer in a secured room without internet access or network access to other computers, and the

 receiving party shall not remove from the Source Code Computer or secured room, or copy or

 otherwise transfer onto any recordable media or recordable device, any portion of the Highly

 Confidential Source Code Information. The receiving party shall be allowed to take notes

 (including summaries of the Highly Confidential Source Code Information), but such notes shall

 not include any transcription of the Highly Confidential Source Code information (the production

 of which is addressed in paragraph 3.b. below). The Source Code Computer shall include software


 SMRH:4840-3234-8117.4                               -2-
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 4 of 8 Page ID #:1339



 permitting the receiving party to review the source code and to perform reasonable keyword

 searches (i) across the source code files made available for inspection and (ii) within any given

 source code file. Additionally, the producing party shall install any code analysis tools or other

 related software the receiving party reasonably requests and provides, along with all the installation

 scripts and other tools needed to install the review software. If there is any expense associated with

 installations of review software the receiving party requests – e.g., licensing fees for code analysis

 tools or other related software requested by the receiving party – such expense shall be paid by the

 receiving party. The producing party may visually monitor the activities of the receiving party’s

 representatives during any Highly Confidential Source Code information review, but only to ensure

 that there is no unauthorized recording, copying, or transmission of the Highly Confidential Source

 Code information. Recipient may not create any electronic images or copies, including without

 limitation through media or recordable devices, including without limitation, sound records,

 computers, cellular telephones, tablets, smartwatches, smartglasses, peripheral equipment, cameras,

 CDs, DVDs, or drives of any kind, of any Highly Confidential Source Code information off the

 secured computers.

          b.         Limitations on Production. Following an inspection in the manner prescribed by

 the preceding section, the receiving party may request paper copies of portions of the Highly

 Confidential Source Code information that are reasonably necessary for the preparation of court

 filings, pleadings, expert reports, or other papers, or for deposition or trial. The producing party

 shall make available a printer for on-site printing during the inspection of the Source Code. The

 producing party shall also provide colored paper (that is not white) to use with the printer. During

 the inspection, the receiving party shall use the printer to print a single set of the source code

 excerpts it intends to ask the producing party to produce. All such print outs must identify the full


 SMRH:4840-3234-8117.4                             -3-
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 5 of 8 Page ID #:1340



 file path, file name, page number, and line numbers where the code originated. The receiving party

 shall only print Source Code using the colored paper that the producing party provides. At the end

 of each day, all printed pages shall be collected by the producing party. Following the inspection,

 the receiving party shall serve an e-mail request identifying the specific print-outs it is requesting

 using the file name, file path, page number, and line numbers of the code it is requesting. Within

 five (5) business days of such request, the producing party shall provide all such Highly

 Confidential Source Code Information in paper form including Bates numbers and the label

 “Highly Confidential Source Code.” The receiving party’s request for paper copies of limited

 potions of Highly Confidential Source Code Information is limited to 50 consecutive pages and an

 aggregate total of not more than 450 pages of printouts of the Highly Confidential Source Code

 Information. The producing party and the receiving party will meet and confer in good faith to

 determine if these page limitations reasonably should be increased. The producing party may also

 challenge the scope of any request for Highly Confidential Source Code Information in paper form.

 If after meeting and conferring (which need not occur in person), the producer and recipient cannot

 resolve the objection, either party may seek an order or other court resolution of whether the

 printed Highly Confidential Source Code information is reasonably necessary to any case

 preparation activity.

          c.         Disclosure of Highly Confidential Source Code. Absent written permission from

 the producer or further order by the Court, the receiving party may not disclose Highly

 Confidential Source Code information to any person other than those identified in paragraph

 4(b)(i), (iv), (v), and (vi) of the Court’s Model Protective Order. Additionally, a party may not

 disclose Highly Confidential Source Code information to an expert or consultant until it complies

 with paragraph 4(e) of the Court’s Model Protective Order.


 SMRH:4840-3234-8117.4                            -4-
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 6 of 8 Page ID #:1341



          d.         Additional Protections. The receiving party shall maintain all paper copies of any

 printed portions of the Highly Confidential Source Code Information in a secured, locked area in

 the offices of the receiving party’s outside counsel of record. The receiving party shall maintain a

 record of any individual who has inspected any portion of the Highly Confidential Source Code

 information in electronic or printed form and the location of the inspection. Upon fourteen (14)

 calendar day’s advance notice to the receiving party by the producing party, the receiving party

 shall provide a copy of this log to the producing party. The receiving party shall not create any

 electronic or other images of the paper copies and shall not convert any of the information

 contained in the paper copies into any electronic format. The receiving party may however, make

 electronic copies of sections of code for the preparation of court filings, pleadings, expert reports,

 or other papers, or for deposition or trial, which shall be prominently stamped and treated as

 “Highly Confidential Source Code.” To the extent a deposition is likely to involve Source Code,

 the party taking the deposition shall provide at least seven (7) calendar days’ written notice of that

 fact, and the producing party may make a source code computer available at the deposition,

 minimizing the need for additional paper copies of source code. Any paper copies used during a

 deposition shall be retrieved by the producing party at the end of each day and must not be given to

 or left with a court reporter or any other unauthorized individual. Electronic copies of Highly

 Confidential Source Code Information produced in this matter shall not be transmitted

 electronically, unless filed under seal as part of a court filing. The receiving party may, however,

 electronically transmit (including by electronic mail or FTP) short sections of code excerpted in

 other material such as pleadings, expert reports, and local patent rule contentions (and drafts

 thereof) if such transmission are protected using encryption.

          e.         The parties agree that any document containing five or more pages of Highly


 SMRH:4840-3234-8117.4                              -5-
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 7 of 8 Page ID #:1342



 Confidential Source Code information may be produced for inspection subject to the protocol set

 forth above in paragraphs 3.a.-3.d.

          4.         Prosecution Bar: Absent written consent from the producing party, any individual

 who reviews or otherwise learns of Highly Confidential (as that term is defined in the Northern

 District of Illinois’s Model Protective Order for Patent Cases) or Highly Confidential Source Code

 information under this Order shall not be involved in the preparation or prosecution of patents or

 patent applications pertaining to the technology produced or at issue in this case. For purposes of

 this paragraph, “prosecution” includes directly or indirectly participating in or advising regarding

 the drafting or amending of any claims. Nothing in this paragraph shall prohibit any individual

 from representing a party whose patent is challenged in a reissue protest, ex parte reexamination,

 inter partes reexamination, post grant review, or covered business method proceeding, provided

 such individual does not directly or indirectly participate in or advise regarding the drafting or

 amending of any claims. The Prosecution bar shall begin when Highly Confidential or Highly

 Confidential Source Code information is first reviewed or otherwise learned by the affected

 individual and shall end on the two year anniversary following the date of final termination of this

 action. The Prosecution Bar set forth in this paragraph shall be personal to any attorney who

 reviews or otherwise learns of materials designated Highly Confidential or Highly Confidential

 Source Code information and shall not be imputed to any other person or attorneys at the attorney’s

 law firm or company unless information concerning the materials were communicated to such

 person by one who reviewed protected materials. The Prosecution Bar applies only to those

 individuals that review or otherwise learn of Highly Confidential information that is technical in

 nature, and does not apply to Highly Confidential financial information.

          5.         Restrictions Relating to the Export of Highly Confidential Source Code: Absent


 SMRH:4840-3234-8117.4                             -6-
Case 2:21-cv-02324-GW-JC Document 56-4 Filed 01/04/21 Page 8 of 8 Page ID #:1343



 further agreement or Court Order, no Highly Confidential Source Code information may leave the

 territorial boundaries of the United States of America. Without limitation, this prohibition extends

 to physical hard copies of any material designated under this order and electronic data. The

 viewing of technical materials designated as Highly Confidential Source Code information through

 electronic means outside the territorial United States of America is similarly prohibited.




 SMRH:4840-3234-8117.4                            -7-
